Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 17/183,893 filed on 02/24/2021 in which claims 1-2 are pending in the application, all of which are ready for examination by the examiner.
Claim Objections
Claims 1-2 are objected to because of the following informalities:  claim 1 recites “the information providing system further comprising” and should be --the information providing system further comprising:--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “a points of interest (POI) information recording unit configured to…”, “a referral text creation unit configured to…” and “a POI extraction unit configured to…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (U.S. PGPub 2015/0296335; hereinafter “Joshi”) in view of Friedman et al. (U.S. Patent 10,593,074; hereinafter “Friedman”).

As per claim 1, Joshi discloses an information providing system comprising a points of interest (POI) information recording unit configured to record identification information of POI in association with referral information of the POI, and a referral text creation unit configured to create referral text concerning the POI by using the referral information associated with the POI, the information providing system further comprising (See Fig. 2, paras. 46-55, wherein the point of interest platform and various modules functions are disclosed; as taught by Joshi.)
a POI extraction unit configured to extract, based on an input from a user, a plurality of the POI to be output to the user, from the POI information recording unit together with a recommended priority, (See paras. 54-55, wherein communication module and presentation module functions are disclosed; as taught by Joshi.)
and the referral text creation unit creates referral text of first POI extracted by the POI extraction unit, by using the referral information associated with the first POI, and creates referral text of second POI extracted with the recommended priority lower than the recommended priority of the first POI, by using, from among pieces of the referral information associated with the second POI, the referral information of an item that differs from an item of the referral information used for the referral text of the first POI. (See paras. 50-51, wherein context information processing and recommendation modules functions are disclosed, also See paras. 71-72, wherein first POI and second POI are disclosed; as taught by Joshi.)
	However, Joshi fails to disclose wherein the POI information recording unit records the referral information of the POI together with an item.
On the other hand, Friedman teaches wherein the POI information recording unit records the referral information of the POI together with an item. (See Fig. 12, col. 30, ll 9-20 and col. 43, ll 58-67, wherein providing referral information is disclosed, also See col. 15, ll 56-63 and col. 16, ll 41-67. wherein POI data is disclosed, also See col. 44, ll 9-24, wherein referral information is disclosed; as taught by Friedman.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Friedman teachings in the Joshi system. Skilled artisan would have been motivated to incorporate interactive user interface for displaying geographic boundaries taught by Friedman in the Joshi system for conveying point of interest data.  In addition, both of the references (Joshi and Friedman) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as spatial data management.  This close relation between both of the references highly suggests an expectation of success. 

As per claim 2, the rejection of claim 1 is hereby incorporated by reference, the combination of Joshi and Friedman further discloses wherein, in a case that a determination result, which indicates whether or not the item of the referral information associated with the first POI used for creation of the referral text of the first POI is a  (See paras. 50-51, wherein context information processing and recommendation modules functions are disclosed, also See paras. 71-72, wherein first POI and second POI are disclosed; as taught by Joshi.)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Bodington (U.S. PGPub 2010/0211445) discloses incentives associated with linked financial accounts.
2) Thomas et al. (U.S. PGPub 2012/0011028) discloses system and method for enabling user requested channels in an IP marketplace..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153